DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 09/27/2022 was entered.
Amended claims 1-10 and 21 are pending in the present application.
Applicant’s previous election without traverse of the following species: (a) a constitutive promoter with a short form of the human EEF1A1 eukaryotic translation elongation factor 1 alpha1 promoter (EFS); and (b) an autoimmune disease.
Claims 6-9 were withdrawn from further consideration because they are directed to non-elected species.
Accordingly, amended claims 1-5, 10 and 21 are examined on the merits herein with the above elected species.

Priority
The present application is a CON of U.S. Application with the Serial Number 15/542,031, filed on 07/06/2017, now abandoned; which is a 371 of PCT/EP2016/050271, filed on 01/08/2016, which claims benefit of the EPO Application Number 15150454.5, filed on 01/08/2015; and the EPO Application Number 15191934.7, filed on 10/28/2015.
Upon review of the specifications of the above U.S. application, PCT/EP2016/050271, and the EPO applications, and comparison with the specification of the present application it is determined that examined claims are only entitled to the effective filing date 01/08/2016 of the present application.  This is because there is no written support in any of the EPO applications for the concept of using AAT-MSCs for treating a subject having diabetes, let alone type I diabetes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Amended claims 1-4, 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal et al (US 2009/0220464; IDS) in view of Atkinson et al (US 2007/0003518), Zhang et al (Diabetes 56:1316-1323, 2007) and Li et al (J. Hepatology 54:930-938, 2011; IDS).  This is a slightly modified rejection necessitated by Applicant’s amendment.
The instant claims are directed to a method for treating a subject having type 1 diabetes, wherein said subject does not have an alpha-1 antitrypsin (AAT) deficiency, wherein the method comprises administering genetically modified mesenchymal stem cells to the subject, wherein said genetically modified mesenchymal stem cells comprise an exogenous nucleic acid comprising (i) an AAT encoding region operably linked to (ii) a promoter or promoter/enhancer combination.
With respect to the elected species,  Aggarwal et al disclosed at least a method of treating an autoimmune disease (e.g., Type I diabetes, multiple sclerosis, rheumatoid arthritis) in a mammal (e.g., human and non-human) comprising administering (e.g., intravenous, intraarterial or intraperitoneal administration) to the mammal an effective amount of mesenchymal stem cells (e.g., autologous, allogeneic or xenogeneic) with or without genetic manipulation to treat the disease (see at least Brief Summary of the Invention; particularly paragraphs 6, 9-18, 41 and 97-101; and Fig. 7).  Aggarwal et al also taught that the mesenchymal stem cells may be genetically engineered with one or more polynucleotides encoding a therapeutic agent that is dependent upon the disease being treated, the extent and the severity thereof, in the form of retroviral vectors, adenoviral vectors or adeno-associated virus vectors; and that the mesenchymal stem cells can also be used in combination with other therapeutic agents known in the art (paragraphs 98-100).  Aggarwal et al also taught that it is believed that at least one mechanism by which the mesenchymal stem cells suppress autoimmune disease is by causing the release of interleukin-10 from regulatory T-cells (TReg cells) and/or dendritic cells (paragraph 10), and mesenchymal stem cells are also effective for treating inflammatory response in an animal via (i) promoting T-cell maturation to regulatory T-cells, thereby controlling inflammatory responses, and (ii) inhibiting T helper 1 cells, thereby decreasing the expression of IFN-γ (paragraph 20).
Aggarwal et al did not teach specifically a method of treating a subject having Type I diabetes using genetically modified mesenchymal stem cells comprising a recombinant expression vector encoding an alpha-1 antitrypsin (AAT).
Before the effective filing date of the present application (01/08/2016), Atkinson et al already taught at least a method of treating diabetes (e.g., Type I diabetes) in a mammal by administering (e.g., intravenous, intramuscular or direct injection into pancreas) into said mammal a therapeutic effective amount of a rAAV particle comprising a promoter (e.g., a heterologous tissue-specific promoter, inducible promoter or a constitutive promoter such as a hybrid CMV promoter or a hybrid β-actin promoter) operably linked to a polynucleotide encoding AAT or a polynucleotide encoding IL-10 (Abstract; Summary of the Invention; particularly paragraphs [0013]-[0018], [0024]-[0027], [0201]-[0205], [[0207]-[0212], [0221], [0238]; and Figs. 6-9).  Atkinson et al demonstrated in the spontaneous development of autoimmune diabetes NOD mouse model of human type I diabetes that 70% animals are Type I diabetes free at 30 wk of age when female NOD mice were intra-muscular injected with rAAV2-CB-AT vector at 4 wk of age (Fig. 8); and gene delivery of hAAT markedly reduced insulitis (Fig. 9).  Atkinson et al also demonstrated that skeletal muscle transduction of female NOD mice with IL-10 completely abrogated diabetes, and rAAV-IL-10 transduction attenuated the production of insulin autoantibodies, quantitatively reduced pancreatic insulitis, maintained islet insulin content, and altered splenocyte cytokine responses to mitogenic stimulation (paragraphs [0201]-[0204], [0238]; Figs. 6-7).  Atkinson et al also proposed ex vivo transduction of islets with rAAV vectors expressing AAT for protection from recurrent Type I diabetes (paragraphs [0207]-[0212]).
Additionally, Zhang et al also demonstrated in vitro that AAT significantly reduces TNF-α-induced and streptozotocin (STZ)-induced β-cell apoptosis, and that the antiapoptotic effects of AAT involves an inhibition of caspase-3 activity (Abstract; and Figs. 1-3).  Zhang et al further demonstrated in STZ-induced diabetes in C57BL/6 mice that AAT-treated mice showed significantly lower blood glucose levels, a reduced rate of diabetes, a significantly lower number of apoptotic β-cells and more β-cells than saline-injected animals (Figs. 5-6).
Moreover, Li et al already demonstrated that adipose tissue-derived mesenchymal stem cells (AT-MSCs) can be transduced by recombinant AAV encoding human alpha-1 antitrypsin under the control of cytomegalovirus enhancer/chicken-β-actin promoter (rAAV1-CB-hAAT), and after transplanting to the mouse liver ex vivo transduced AT-MSCs expressed hAAT, and resulting in sustained serum levels of hAAT and no detected anti-hAAT antibody (see at least the Abstract).  Li et al also noted that after systemic delivery, MSCs preferentially migrate to damaged tissue, and MSCs are also expected to be a targeting vehicle for cancer therapy because of selective engraftment of intravenously administered MSCs at the site of a tumor (page 935, right col, top of first paragraph).  Li et al further stated “In summary, our current study tested the novel approach of using AT-MSCs as a vehicle to carry the wild type AAT gene.  We showed (1) AT-MSCs can be transduced by rAAV1 vector; (2) AT-MSCs can serve as a platform for gene delivery to the liver; and (3) AT-MSCs mediated gene therapy can avoid host immune response to the transgene product and thus has a great potential for the treatment of genetic diseases, in which an immune response is unwanted” (page 937, left col, third paragraph).
It would have been obvious for an ordinary skilled artisan to modify the teachings of Aggarwal et al by also genetically modifying mesenchymal stem cells with a recombinant expression vector, including a recombinant retroviral vector, comprising a sequence encoding human AAT operably linked to a constitutive promoter to treat a subject having Type I diabetes, in light of the teachings of Atkinson et al, Zhang et al and Li et al as presented above.
	An ordinary skilled artisan would have been motivated to carry out the above modification because AAT has been demonstrated to be an effective therapeutic molecule for treating Type I diabetes via in vivo gene therapy and protein therapy by Atkinson et al and Zhang et al, respectively.  Moreover, the primary Aggarwal reference already taught explicitly that the mesenchymal stem cells may be genetically engineered with one or more polynucleotides encoding a therapeutic agent in the form of retroviral vectors, adenoviral vectors or adeno-associated virus vectors.  Furthermore, Li et al demonstrated successfully using AT-MSCs as a vehicle to carry the wild type AAT gene.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Aggarwal et al, Atkinson et al, Zhang et al and Li et al; coupled with a high level of skill of an ordinary skilled artisan in the relevant art.
	The modified method resulting from the combined teachings of Aggarwal et al, Atkinson et al, Zhang et al and Li et al as set forth above is indistinguishable from the presently claimed invention. It is noted that none of the treated subject having type I diabetes in any one of the Aggarwal, Atkinson and Zhang references is reported to have any AAT deficiency prior to treatment. 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal et al (US 2009/0220464; IDS) in view of Atkinson et al (US 2007/0003518), Zhang et al (Diabetes 56:1316-1323, 2007) and Li et al (J. Hepatology 54:930-938, 2011; IDS) as applied to claims 1-4, 10 and 21 above, and further in view of Nagata et al (US 5,266,491; IDS).
The combined teachings of Aggarwal et al, Atkinson et al, Zhang et al and Li et al were presented above.  However, none of the cited references teaches specifically using the short form of the human EEF1A1 eukaryotic translation elongation factor 1 alpha 1 (EFS) promoter as a constitutive promoter.
Before the effective filing date of the present application (01/08/2016), Nagata et al already cloned and characterized a DNA fragment having a promoter region for a human polypeptide chain elongation factor-1α gene, including the 2.5 Kb fragment comprising the promoter sequence of SEQ ID NO: 1 (1,561 bp); the promoter sequence of SEQ ID NO: 1 (cloned in expression plasmid designated pEF-321-CAT); the promoter sequence of SEQ ID NO: 4 (the sequence consisting of nucleotides 373-1561 of SEQ ID NO: 1) as well as other truncated promoters cloned in expression plasmids designated as pEF220-CAT, pEF223-CAT, and pEF204-CAT (see at least the Abstract; col. 9 line 4 continues to line 28 of col. 13; col. 20 lines 5-27; SEQ ID NO: 1; SEQ ID NO: 4; Example 5 and Table 1).  Nagata et al found that the expression plasmids have high applicability to a wide range of host cells with high expression efficiency in transient expression systems.
Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to further modify the combined teachings of Aggarwal et al,   Atkinson et al, Zhang et al and Li et al by also selecting and utilizing the full-length and/or any of the functional truncated forms of the human eEF1A1 promoters disclosed by Nagata et al as presented above to express the heterologous AAT transgene in the genetically modified mesenchymal stem cells to treat a subject having Type I diabetes.
	An ordinary skilled artisan would have been motivated to further carry out the above modification because Nagata et al already cloned and characterized a DNA fragment having a promoter region for a human polypeptide chain elongation factor-1α gene, including the 2.5 Kb fragment comprising the promoter sequence of SEQ ID NO: 1 (1,561 bp); the promoter sequence of SEQ ID NO: 1 (cloned in expression plasmid designated pEF-321-CAT); the promoter sequence of SEQ ID NO: 4 (the sequence consisting of nucleotides 373-1561 of SEQ ID NO: 1) as well as other truncated promoters cloned in expression plasmids designated as pEF220-CAT, pEF223-CAT, and pEF204-CAT; and that these promoters are functional in a wide range of host cells with high expression efficiency at least in transient expression systems.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Aggarwal et al, Atkinson et al, Zhang et al, Li et al and Nagata et al; coupled with a high level of skill of an ordinary skilled artisan in the relevant art.
	The modified method resulting from the combined teachings of Aggarwal et al, Atkinson et al, Zhang et al, Li et al and Nagata et al, as set forth above is indistinguishable from the presently claimed invention.  
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Response to Arguments
Applicant’s arguments related to the above 103 rejections in the Amendment dated 09/27/2022 (pages 4-5) along with the attached 1.132 Declaration of Dr. Felix Hermann dated 04/04/2018 have been fully considered, but they are respectfully not found persuasive for the reasons discussed below.
Applicant argued basically that the 1.132 Declaration outlines “unexpected” improved therapeutic effects of AAT-MSCs in treating diabetes compared to unmodified MSCs.  Specifically, the data presented in the Declaration demonstrated that AAT-MSCs have a stronger therapeutic effect than native MSCs on type 1 diabetes development in an animal model, and there was no reasonable expectation that treatment with AAT-MSCs would have a stronger therapeutic effect than native MSCs.  Accordingly, the presently claimed method is “non-obvious”.  Applicant further cited the 2020 publication of Song et al (Stem Cells Transl Med 10:320-331, 2020) demonstrated additionally, previously unexpected beneficial properties of MSC migration and gene expression in AAT-MSCs in the context of type I diabetes treatment, which could not have been predicted from the combination of the cited references.
First, it is noted that the data presented in the 1.132 Declaration (pages 7-11; and Figures 4-5) were obtained in a cyclophosphamide accelerated type I diabetes NOD-JLT mouse model in which 8-9-week-old mice (not yet developing or having diabetes) were received a single cyclophosphamide injection (200 mg/kg body weight) and on days 2 and 7 after cyclophosphamide treatment, the mice received intravenous injections of MSCs retrovirally transduced to express AAT at doses of 1 x 104 cells/application, 5 x 104 cells/application, or 1 x 106 cells/application.  However, the instant specification as filed does not describe the same experimental design as that shown in the 1.132 Declaration.  Accordingly, the data shown in Figure 4 of the Declaration cannot be taken into consideration for the presently claimed invention.  Moreover, the instant claims recite specifically “A method for treating a subject having type I diabetes”, whereas the mice in a cyclophosphamide accelerated type I diabetes NOD-JLT mouse model were treated before any of the animals developed or has type I diabetes.  Furthermore, please also note that any “unexpected” result must be commensurate with the scope of the claims.
Second, with respect to the issue that AAT-MSCs would have a stronger therapeutic effect than native MSCs for the treatment of type I diabetes in a subject, since native MSCs alone can yield therapeutic effect in suppressing an autoimmune disease such as type I diabetes (via causing the release of interleukin-10 from regulatory T-cells (TReg cells) and/or dendritic cells; promoting T-cell maturation to regulatory T-cells; and/or inhibiting T helper 1 cells)  as taught by the primary Aggarwal reference, coupled with AAT-mediated therapeutic effects in the form of a recombinant AAV particle or AAT protein alone for type I diabetes treatment (via reduction of insulitis; reduced β-cell apoptosis; and lowered blood glucose levels) as taught by the Atkinson reference and the Zhang reference, respectively; it would have been obvious for an ordinary skilled artisan that the combination of MSCs and AAT in the form of AAT-MSCs would yield a stronger therapeutic effect than native MSCs alone for the treatment of type I diabetes in a subject with a reasonable expectation of success.  Particularly, Aggarwal et al already taught that the mesenchymal stem cells may be genetically engineered with one or more polynucleotides encoding a therapeutic agent; and Atkinson et al also proposed ex vivo transduction of islets with rAAV vectors expressing AAT for protection from recurrent Type I diabetes.  Moreover, Li et al also taught using AT-MSCs as a vehicle to carry the wild type AAT gene that can avoid host immune response to the transgene product and thus has a great potential for the treatment of genetic diseases, in which an immune response is unwanted.
Third, with respect to the improved self-renewal, better migration and multilineage differentiation abilities of AAT-MSCs as reported by the 2021 publication of Song et al (about 6 years after the effective filing date of the present application), the modified MSCs resulting from the combined teachings of Aggarwal et al, Atkinson et al, Zhang et al, and Li et al as set forth in the above 103 rejection would also possess the same improved properties, regardless whether any of the cited art would have predicted any such improved properties.  Please note that where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke. Whether the rejection is based on "inherency" under 35 USC 102, or "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972). 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Atkinson et al (US 8,758,761) taught a method of treating type 1 diabetes using alpha-1 antitrypsin (AAT) together with mesenchymal stem cells (see at least issued claims 1, 3-4).
2.	Bassi et al (Diabetes 61:2534-2545, 2012) demonstrated that ADMSC treatment reversed the hyperglycemia of early on-set diabetes in 78% of diabetic NOD mice, and this effect was associated with higher serum insulin, amylin, and glucagon-like peptide 1 levels compared with untreated controls (Abstract).

Conclusion
 	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1631